DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant’s election without traverse of Invention XII (Claims 26-27, 53-54) in the reply filed on 2/4/2022 is acknowledged.
     Claims 2-25, 29-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2022.

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e) and 120.

Drawings
     The originally filed drawings were received on 11/27/19.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 3, 14, 26-27, 30, 41, 53-54 are objected to because of the following informalities:  
Claim 3, line 3- ‘#ttrium’ should read ‘yttrium’
Claim 14, line 1- ‘is at flat’ should read ‘is flat’
Claim 26 recites the limitation "the outer layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is dependent on Claim 26, and hence inherits the deficiencies of Claim 26.
Claim 30, line 3- ‘oxide yttrium’ should read ‘oxide, yttrium’
Claim 41, line 1- ‘is at flat’ should read ‘is flat’
Claim 53 recites the limitation "the outer layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 is dependent on Claim 53, and hence inherits the deficiencies of Claim 53.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


     Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Regarding Claim 34, the phrases "(treating different wavelengths differently)" and "(e.g., for attenuation of certain wavelength regions)" (See Claim 34, lines 3 and 4, respectively) render the claim indefinite because it is unclear whether the limitation(s) in parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 26, 28, 53, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bellman et al. (EP 2994784 B1).
     Bellman et al. discloses an apparatus (See for example Abstract; Figures 5-6), comprising a substrate (See for example 110 in Figures 5-6); and a plurality of layers (See for example 130 in Figures 5-6) on said substrate, wherein at least one layer of said layers comprises material with an electronic band gap that is at least 6.0 eV and an index of refraction that is at least 1.8 (See for example any one of 130, 131, 131A, 131B in Figures 5-6; Paragraphs 0059 0061, citing the use of material such as AlN, MgO, Y2O3 in element 130).  Bellman et al. further discloses a relatively thick layer (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond in element 140) of high bandgap material adherent to an outer layer of said plurality of layers, wherein said high bandgap material has a band gap that is at least 5.0 eV; and said high bandgap material comprises an index of refraction that is at least 1.4, wherein said relatively thick layer has a thickness of at least 1.5-3 microns (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond of thickness 1.5-3 microns in element 140).
     Bellman et al. additionally discloses a method (See for example Abstract; Figures 5-6) for fabricating an apparatus, the method comprising providing a substrate (See for example 110 in Figures 5-6); forming a plurality of layers (See for example 130 in Figures 5-6) on said substrate, wherein at least one layer of said layers comprises material with an electronic band gap that is at least 6.0 eV and an index of refraction that is at least 1.8 (See for example any one of 130, 131, 131A, 131B in Figures 5-6; Paragraphs 0059 0061, citing the use of material such as AlN, MgO, Y2O3 in element 130).  Bellman et al. .

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 27, 54, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellman et al. in view of Hart et al. (WO 2020/069261 A1).
     Bellman et al. discloses the invention as set forth above, except for the relatively thick layer having a thickness of at least > 50 microns.  However, Hart et al. teaches a .

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2017/0269263 A1 to Khan et al.
WO 2019/027913 A1 to Hart et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
2/15/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872